Citation Nr: 1203179	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1983 to August 2007, plus approximately five years' prior unverified active service and six months' prior unverified inactive service.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran seeks entitlement to service connection for left ear hearing loss.  At the outset, the Board notes that the DD Form 214 received by the RO in October 2007 shows that the Veteran served on active duty from April 1983 to August 2007 and that he had an additional period of prior active duty of more than five years as well as an additional period of prior inactive duty of approximately six months.  The dates of those prior periods of active and inactive service have not been verified.  The Board notes that the claims file contains a Report of Medical Examination at enlistment dated in February 1977.  Because the Veteran has claimed service connection for hearing loss, the dates of all of his periods of active duty, active duty for training, and inactivity duty for training must be ascertained and verified.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show that he was placed on an "H2" profile at the time of his enlistment in February 1977.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
50
50
30
35
45

However, at the time of his November 1979 commissioning examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
25
15
5
5
5

The Veteran's May 1982 Report of Medical Examination, found pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
30
45
30
30
25

High and low frequency hearing loss of the left ear was diagnosed.  

At the time of the Veteran's October 1983 Report of Medical Examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
15
15
5
0
5

The Veteran's October 1988 Report of Medical Examination, reported pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
5
10
0
0
10

The Veteran received in-service treatment by an otolaryngologist in January 2006.  At the time, the Veteran reported progressive hearing loss over the past few years, with recurrent bouts of otitis media and intermittent otorrhea in the left ear.  Upon examination, the otolaryngologist found a tympanic membrane retraction, with a retraction pocket in the attic region of the tympanic membrane and evidence of cholesteatoma.  Audiological testing revealed bilateral mild-to-moderate conductive hearing loss, which was worse in the left ear.  A computed tomography scan of the left ear revealed opacification within the middle ear space and mastoid cavity as well as soft tissue within the epitympanum with ossicular erosion and erosion of the tegmen tympani and the floor of the middle cranial fossa.  The Veteran underwent a left canal wall up tympanomastoidectomy without ossicular chain reconstruction and a left middle cranial fossa approach for repair of tegmen defect.  

The Veteran underwent a second in-service treatment session with an otolaryngologist in May 2006.  It was noted that the Veteran's eardrum was well 

healed since the January 2006 procedure, with no evidence of cholesteatoma.  A preoperative audiogram revealed maximum conductive hearing loss on the left side.  The Veteran underwent a left middle ear exploration and ossicular chain reconstruction.  
A June 2006 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
25
25
20
25
30

Using the Maryland CNC word list, speech recognition was 96 percent in the left ear.  The Veteran noted that his hearing had improved since the previous audiogram conducted in May 2006.  The audiologist still noted normal-to-borderline-normal hearing loss from 250 to 3000 Hertz, with mild-to-severe hearing loss from 4000 to 8000 Hertz in the left ear.

In his May 2007 Report of Medical Assessment, the Veteran indicated that he underwent middle ear surgery in his left ear in January 2006 and May 2006, causing him to miss duty for longer than three days.  

The Veteran underwent another in-service treatment session with an otolaryngologist in August 2007.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
35
50
35
40
50

The Veteran was afforded a VA audiological examination in November 2007, at which time he described difficulty understanding others in crowded, noisy atmospheres.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
--
 --
--
--
--
LEFT
45
50
35
50
55

Using the Maryland CNC word list, speech recognition was 96 percent in the left ear.  As such, the Veteran's impaired hearing in his left ear is considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner noted that the claims file was not available for review, and therefore an etiological opinion was not provided because doing so in the absence of the claims file would be resorting to speculation. 

The Veteran was also afforded a VA nose, sinus, pharynx, and larynx examination in December 2007, at which time he complained of decreased bilateral hearing for approximately eight years.  He admitted that his hearing improved somewhat since his in-service surgeries, although he still experienced decreased hearing in the left ear.  Upon examination, both eardrums were intact, although there was scarring of the left ear drum area.  The examiner noted that the Veteran had a conductive hearing loss in the left ear and bilateral neurosensory hearing loss in both ears.  

However, as the November 2007 audiologist did not have the claims file for review and was therefore unable to render an etiological opinion, the examination is inadequate.  38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Board notes that the examiner at the December 2007 VA nose, sinus, pharynx, and larynx 

examination also did not have the claims file for review, rendering that examination inadequate as well.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record, discusses the Veteran's in-service ear surgeries, and specifically opines as to whether the Veteran's current hearing loss had its onset in or is otherwise etiologically related to his period of active service.

Accordingly, the case is remanded for the following actions:

1.  The RO must verify through appropriate sources all periods of active duty, active duty for training, and inactive duty training that have not previously been verified.  

2.  The Veteran must be afforded a VA otolaryngological examination to ascertain the etiology of his currently diagnosed hearing loss.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The examiner is also asked to interpret the audiometry graphs dated in February 1978, October 2005, and August 2007.  Thereafter, based upon review of the service and post-service treatment records, to specifically include the January 2006 and May 2006 ear surgeries as well as the February 1977 enlistment examination and the in-service audiograms, the examiner must provide an opinion as to whether any degree of hearing loss found is related to the Veteran's period of active military service.  

If the examiner finds that the evidence shows that the Veteran's hearing loss preexisted service, then the examiner must specifically opine as to whether the preexisting hearing loss was permanently aggravated beyond its natural progression by military service.  

The examiner is reminded that VA laws and regulations do not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a 

supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

